Exhibit 99.1 May 7, 2013 British Columbia Securities Commission Alberta Securities Commission Autorite des marche financiers Manitoba Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Ontario Securities Commission Registrar of Securities, Nunavut Saskatchewan Securities Commission Superintendent of Securities, Newfoundland and Labrador Superintendent of Securities, Prince Edward Island Superintendent of Securities, Yukon Territory Superintendent of Securities, Northwest Territories Toronto Stock Exchange Re: Report of Voting Results In accordance with Section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations (“NI51-102”), we advise of the results of the voting on the matters submitted to the annual general meeting (“Meeting”) of the shareholders (“Shareholders”) of New Gold Inc. (“Company”) held on May 1, 2013 in Toronto, Ontario.At the Meeting, Shareholders were asked to consider certain annual meeting matters. The matters voted on at the Meeting and the results of the voting were as follows: Item 1: Approval of Board Size Resolution The setting of the number of directors of the Company at eight was approved. Number of Shares Percentage of Votes Cast For Against Withheld/ Abstain Spoiled Non Vote For Against Withheld/ Abstain 0 99.69% 0.31% 0.00% Page 1 New Gold Inc. Suite 1800, Two Bentall Centre, 555 Burrard Street, Vancouver, BC V7X 1M9T+1 F+1 www.newgold.com Item 2: Election of Directors Each of the eight nominees in the Company’s management information circular dated March 22, 2013 (“Circular”) were elected as directors of the Company. Director Nominee Number of Shares Percentage of Votes Cast For Against Withheld/ Abstain Non Vote For Against Withheld/ Abstain David Emerson 0 78.03% 0.00% 21.97% James Estey 0 99.52% 0.00% 0.48% Robert Gallagher 0 97.68% 0.00% 2.32% Vahan Kololian 0 96.61% 0.00% 3.39% Martyn Konig 0 99.70% 0.00% 0.30% Pierre Lassonde 0 96.60% 0.00% 3.40% Randall Oliphant 0 93.35% 0.00% 6.65% Raymond Threlkeld 0 78.14% 0.00% 21.86% Item 3: Appointment of Auditor Deloitte LLP was appointed as the auditor of the Company to hold office until the close of the next annual meeting of Shareholders or until their successors are appointed, and the directors of the Company were authorized to fix the remuneration of the auditors. Number of Shares Percentage of Votes Cast For Against Withheld/ Abstain Spoiled Non Vote For Against Withheld/ Abstain 0 0 99.82% 0.00% 0.18% New Gold Inc. Susan Toews Vice President Legal Affairs Page 2 Page 2 New Gold Inc. Suite 1800, Two Bentall Centre, 555 Burrard Street, Vancouver, BC V7X 1M9T+1 F+1 www.newgold.com Page 2
